DETAILED ACTION
This Office Action is in response to Amendment filed on May 09, 2022. 
In the instant amendment, claim 1 is the only independent claim; claim 1 is currently amended; claims 3 and 6 are previously presented; claims 2 and 4-5 are cancelled.
Claims 1, 3, and 6 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed May 09, 2022 has been entered. Claim 1 is the only independent claim; claim 1 is currently amended; claims 3 and 6 are previously presented; claims 2 and 4-5 are cancelled. Applicant’s amendments to claims are persuasive to overcome all 112 claim rejections as set forth in the most recent office action mailed 02/16/2022. 

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Harder – US 3027753 in further view of Takaaki – WO 2015056661 A1 (English Translation) (hereinafter “Ta”).

As to claims 1 and 6, Harder teaches a method for testing a test specimen 10 for the presence of a leak using a film chamber for accommodating the test specimen 10 (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: sealed bag 10 corresponds to “a test specimen”, wherein the sealed bag 10 is tested for tightness/breaks or minute leakage points using a device having rigid outer support frame and a resilient inner, evacuable chamber; the sealed bag is placed within the inner chamber and the outer frame is then closed; the inner chamber then forms an envelope about the bag; the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby sup porting the flexible bag walls during the testing operation; col.7, lines 10-11: diaphragms 45 and 46 enveloping the bag 10; hence diaphragms 45 and 46 of fixed bed 32 and cover frame 33 respectively corresponds to “a film chamber for accommodating the test specimen”; thus “a method for testing a test specimen for the presence of a leak using a film chamber for accommodating the test specimen”), wherein the film chamber comprises walls 45, 46 enclosing a film chamber volume, wherein the walls 45, 46 include at least one flexible wall area (col.7, lines 10-11: diaphragms 45 and 46 enveloping the bag 10; fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby sup porting the flexible bag walls during the testing operation; thus “wherein the film chamber comprises walls enclosing a film chamber volume, wherein the walls include at least one flexible wall area”), the method comprising: placing the test specimen 10 into the film chamber (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the sealed bag is placed within the inner chamber), and closing the film chamber (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the outer frame is then closed), wherein during a process of closing the film chamber, complete closing of the film chamber is determined based on a position measuring signal of a position measuring device 57 which detects a relative position of the film chamber walls with respect to each other (col.6, lines 63-72: switches 57 corresponds to “a position measuring device”, it is noted that with the switches 57 in series relation and disposed upon opposite sides of the cover, the cover must be squarely closed in order for a circuit to be completed across switches 57; when a circuit is to be completed across switches 57 (corresponds to “position measuring signal of a position measuring device”), it is determined that relative position of the film chamber walls with respect to each other is squarely closed (or zero distance is detected; “closed stated between the walls of the film chamber” corresponds to “zero distance between the walls of the film chamber”; or in other words, detecting/verifying/clarifying that the closing procedure is finished/completed when it is determined that relative position of the film chamber walls with respect to each other is squarely closed (or zero distance is detected)); thus “wherein during a process of closing the film chamber, complete closing of the film chamber is determined based on a position measuring signal of a position measuring device which detects relative position of the film chamber walls with respect to each other”).  
Harder further teaches a wherein a measuring volume is provided adjacent to the at least one flexible wall area, wherein the measuring volume is configured to be to be arranged on a side of the flexible wall area opposite the film chamber volume (see described fig.3 below) and hermetically sealed towards the film chamber volume (col.4, lines 60-75 and described fig.3 below: Within the periphery of both bed 32 and cover 33 are imbedded similar gaskets 53 and 53.1 of resilient material such as rubber to form an air tight seal between the bed and cover with the cover in its closed position. This closed position is achieved by grasping extending handles 54 and drawing the cover down tightly until latching members 55 contact their mating counter parts (not shown) within air-actuated latches 56. These air-actuated latches may be of any of the generally known type used in machinery to firmly lock machine parts together. Also at each side of bed 32 is a mechanically actuatable limit switch 57 which energizes the latching apparatus and completes the electrical test circuit when cover 33 has reached its closed position; thus “a wherein a measuring volume is provided adjacent to the at least one flexible wall area, wherein the measuring volume is configured to be to be arranged on a side of the flexible wall area opposite the film chamber volume and hermetically sealed towards the film chamber volume”), wherein the measuring volume is monitored in order to obtain size of a possible leak in the test specimen on the basis of the monitoring result (col.1, lines 9-14: This invention has as its object to provide an apparatus for detecting leaks of any magnitude (corresponds to “size of possible leak”) in a thermal insulation unit in which a charge of gas is contained within a hermetically sealed, flexible, envelope of gas impervious material; and col.1, lines 60-61: testing of the flexible pillow-like sealed insulation unit; and col.5, lines 5-8: thermocouple type vacuum gauge 63 is used to principally to test chamber for leaks; wherein thermocouple vacuum gauge is a device that is used for measurement of pressure in vacuum systems; thus “wherein the measuring volume is monitored in order obtain the size of a possible leak in the test specimen on the basis of the monitoring result”), and the complete closing of the film chamber is detected by the position measuring signal of the position measuring device corresponds to the closed state (see reasons stated in the rejection of claim 1), it does not explicitly teach the complete closing of the film chamber is detected by measuring the pressure in the measuring volume and by monitoring whether the measured pressure exceeds a predefined threshold value in order to measure a pressure surge occurring when the walls of the film chamber close, wherein the closed state of the film chamber is detected only when the pressure measuring signal indicates the pressure surge occurring when the walls of the film chamber close and the position measuring signal of the position measuring device corresponds to the closed state, wherein the closed state of the film chamber is detected only when the pressure measuring signal and the position measuring signal both detect the closed state in combination.

    PNG
    media_image1.png
    379
    1063
    media_image1.png
    Greyscale

Ta teaches a concept of: if the capsule 20 is completely sealed/closed, the detection pressure of the monitoring means 6 increases (or pressure surge) at a corresponding rate. If the capsule 20 is not sealed/closed, the detection pressure of the monitoring means 6 will not increase at a corresponding rate (see page 11: it inherently that the detection pressure of the monitoring means 6 must be compared to a predetermined threshold to know whether the detection pressure of the monitoring means 6 increase (or pressure surge) at a corresponding rate). 
Since “closing state of a film chamber” corresponds to “monitoring pressure surge (or change actively)” as stated in para.0010 of the instant specification; and since Harder teaches the complete closing of the film chamber is detected by the position measuring signal of the position measuring device corresponds to the closed state (see reasons stated above); and since Harder further teaches wherein the closed state of the film chamber is detected only when (latching members 55 contact their mating counterparts within air-actuated latches) and (a mechanically limit switch 57 which energizes the latching apparatus and completes the electrical test circuit when cover 33 has reached its closed position) both detect the closed state in combination (see col.4, lines 60-75); and since Harder teaches that Harder’s devices for testing minute leaks in enclosed, sealed units (col.1, lines 9-11), it would thus have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Harder with concept teachings of Ta to further include the complete closing of the film chamber is detected by measuring the pressure in the measuring volume and by monitoring whether the measured pressure exceeds a predefined threshold value in order to measure a pressure surge occurring when the walls of the film chamber close, wherein the closed state of the film chamber is detected only when the pressure measuring signal indicates the pressure surge occurring when the walls of the film chamber close and the position measuring signal of the position measuring device corresponds to the closed state, wherein the closed state of the film chamber is detected only when the pressure measuring signal and the position measuring signal both detect the closed state in combination (as recited in claim 1); wherein the closed state of a film chamber is not detected when the pressure measurement is indicative of the closed state, while the position measurement is not indicative of the closed state, and wherein the closed state of the film chamber is not detected when the position measurement is indicative of the closed state while the pressure measurement is not indicative of the closed state of the film chamber (as recited in claim 6). This is important for strictly ensuring that the film chamber is closed/sealed, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for strictly ensuring that the film chamber is closed/sealed before or prior to testing a test specimen for presence of a leak) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 3, modified Harder teaches all limitations of claim 1, Harder further teaches wherein evacuating the film chamber and/or monitoring the measuring volume are automatically started after it has been determined that the film chamber is closed (col.6, lines 63-72, and fig.3, and col.1, lines 52-72 and col.2, lines 1-3: the sealed bag is placed within the inner chamber and the outer frame is then closed; the inner chamber then forms an envelope about the bag; the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby supporting the flexible bag walls during the testing operation; col.6, lines 69-75 and col.7, lines 1-7: It is noted that with the switches 57 in series relation and disposed upon opposite sides of the cover, the cover must be squarely closed in order for a circuit to be completed across switches 57; This circuit condition accomplishes the following: solenoids 150 and is are energized; these respectively open valve 80 to connect piping 68 to manifold 65 and thus to the vacuum pump 81; thus “wherein evacuating the film chamber and/or monitoring the measuring volume are automatically started after it has been determined that the film chamber is closed”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861